Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed on May 13, 2021 after the mailing date of the application on March 18, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney on record, Mr. Donald Studebaker(Reg. No. 32,815) on March 17, 2022.




5.	“Abstract” of the application has been amended as,

Abstract(currently amended): A conductive member is provided including a substrate, an interlayer disposed on at least one surface of the substrate, a patterned plating target layer disposed in the form of a mesh on the interlayer having a functional group interacting with a plating catalyst or a precursor thereof, a mesh-shaped metal layer that is disposed on the patterned plating target layer and includes a plurality of crossing thin metal wires, and a protective layer disposed on the metal layer. In a case where “a” represents a modulus of elasticity of the substrate at 25°C and “b” represents a modulus of elasticity of the interlayer at 25°C, the conductive member satisfies the following Formula A, Formula A: 0.010 ≦ b/a ≦ 0.500, an area ratio of the metal layer is 0.2% to 60%, and a modulus of elasticity of the protective layer at 25°C is 0.10 to 5.00 GPa.

6.	Claim 1 has been amended as,
Claim 1(currently amended): claim recitations in Lines 10-11, “---the conductive member satisfies the following Formula A---“ be amended as “---the conductive member satisfies a following Formula A---“.
Claim 4 has been amended as,
Claim 4(currently amended): claim recitations in Lines 3-4, “an exposure treatment in the form of mesh on the precursor layer“ be amended as “an exposure treatment in a form of mesh on the precursor layer“.

claim recitations in Line-5, “the precursor layer contains the following compound X or composition Y,“ be amended as “the precursor layer contains 

8.	Claim 12 has been amended as,

Claim 12(currently amended): claim recitations in Lines 3-4, “an exposure treatment in the form of mesh on the precursor layer“ be amended as “an exposure treatment in a form of mesh on the precursor layer“.
claim recitations in Line-5, “the precursor layer contains the following compound X or composition Y,“ be amended as “the precursor layer contains .

Allowable Subject Matter

9. 	Claims 1-20 are allowed.


Claim 1: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicant’s claim invention “---, wherein in a case where a represents a modulus of elasticity of the substrate at 25°C and b represents a modulus of elasticity of the interlayer at 25°C, the conductive member satisfies the following Formula A, 
Formula A: 0.010≤ b/a ≤ 0.500,
an area ratio of the metal layer is 0.2% to 60%, and 
a modulus of elasticity of the protective layer at 25°C is 0.10 to 5.00 GPa(Para-14, Specification, 3/18/2021)” with all other limitations cited in claim 1.

Claims 2-20 are allowed because of their dependency on the allowed base claims respectively. 
 
[TSUKAMOTO(US 2017/0067165 A1)  teaches conductive laminate for a touch panel comprising: a substrate which has two main surfaces; a patterned plated layer which is disposed on at least one main surface of the substrate and has a functional group that interacts with metal ions; and a patterned metal layer which is disposed on the patterned plated layer, in 

INOUE et al.(US 2010/0080893 A1) teaches a method of forming metal film comprises forming primer layer on substrate by applying first polymer including unit having cyano group in side chain; applying second polymer and forming polymer layer on surface of primer layer, second polymer having functional group interacting with electroless plating catalyst or precursor and polymerizable group; applying electroless plating catalyst or precursor to polymer layer; and forming metal film on polymer layer by performing electroless plating].

None of the cited prior arts, on record, alone or in combination, provides a reasonable motivation to fairly teach or suggest applicant’s claimed invention as mentioned above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692